DETAILED ACTION
Status of Claims
Applicant’s request for entry into the AFCP 2.0 filed 03/30/2021 is acknowledged and is entered. Claims 1-11 remain pending.
Applicant’s arguments, see Remarks, with respect to claims 1-11 have been fully considered and are persuasive.  All previous prior art rejections have been withdrawn.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: novel over the closest prior art cited. The concept of arranging cell into battery modules and connection those into series/parallel is well known in the art (e.g., US 6,087,036; US 9,337,465). The concept of a heat conductive member for cooling is also well known in the art (e.g., US 6,087,036; US 2012/0231317). It would also be obvious to one skilled in the art that the cooling structure cannot interfere with the bus bars or other connections between cells/modules. However, there is no motivation to use the specific heat conductive member configuration, as recited, which restricts the battery modules configuration accordingly. In other words, there is no motivation to use this specific cooling configuration which restricts the battery configuration where no bus bar connects adjacent battery modules of the other side (i.e., bottom side).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Houchin-Miller et al. (US 2011/0269008); Wayne et al. (US 2013/0183566); Takeda et al. (US 2014/0295240); Park et al. (US 2019/0148681); and Kaga et al. (US 2019/0181399).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723